            Case 2:18-cv-01387-KJD-PAL Document 12 Filed 10/29/18 Page 1 of 6




 1    JORGE A. RAMIREZ
      Nevada Bar No. 6787
 2    MARK C. SEVERINO
      Nevada Bar No. 14117
 3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
      300 South Fourth Street, 11th Floor
 4    Las Vegas, NV 89101
      (702) 727-1400; FAX (702) 727-1401
 5    jorge.ramirez@wilsonelser.com
 6    mark.severino@wilsonelser.com
      Attorneys for Defendants
 7    FASHION SHOW MALL, LLC, MILLARD MALL SERVICES, INC.

 8
                                    UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10
      JEANNE BALY, an individual,                           CASE NO.: 2:18-cv-01387-KJD-PAL
11
                       Plaintiff,                           STIPULATED PROTECTIVE ORDER
12
                                                            REGARDING CONFIDENTIALITY
      vs.
13

14    FASHION SHOW MALL, LLC, MILLARD
      MALL SERVICES, INC. and DOES 1
15    through 10 and ROE CORPORATIONS 1
      through 10 inclusive,
16
                   Defendants.
17

18           The parties stipulate with regard to material disclosed in the course of the above-captioned lawsuit
19   (“Lawsuit”) which constitute or contain trade secrets or other confidential research, development, or
20   commercial information of the parties (“Confidential Material”), the following procedures shall govern:
21           1.      This Order is meant to encompass all forms of disclosure which may contain Confidential
22   Material, including any document, pleading, motion, exhibit, declaration, affidavit, deposition transcript,
23   inspection and all other tangible items (electronic media, photographs, videocassettes, etc.).
24           2.      The parties may designate any Confidential Material produced or filed in this Lawsuit as

25   confidential and subject to the terms of this Order by marking such materials “Confidential.” If any material

26   has multiple pages, this designation need only be placed on the first page of such material. Any material

27

28
     1360467v.1
             Case 2:18-cv-01387-KJD-PAL Document 12 Filed 10/29/18 Page 2 of 6




 1   designated as “Confidential” shall not be disclosed to any person or entity, except to the parties, counsel

 2   for the respective parties, and expert witnesses assisting counsel in this Lawsuit. In addition, any producing

 3   party may designate material “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if the material

 4   constitutes or contains competitively sensitive business and/or customer proprietary information that

 5   warrants a heightened level of confidentiality.         The designation “HIGHLY CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY” shall be made by affixing on the document or material containing such

 7   information a legend that in substance states “HIGHLY CONFIDENTIAL - AEO.”

 8           3.       The parties to this litigation may assert that public dissemination and disclosure of

 9   Confidential Information or Highly Confidential – Attorneys’ Eyes Only Information could severely injure or

10   damage the party disclosing or producing the Confidential or Highly Confidential Information, and could place

11   that party at a competitive disadvantage.

12           4.       Any material designated as confidential pursuant to paragraph 2 above shall be used solely

13   for the purposes of this Lawsuit and for no other purpose.

14           5.       Prior to disclosure of any Confidential Material, each person to whom disclosure is to be

15   made shall execute a written “Confidentiality Agreement” (in the form attached hereto) consenting to be

16   bound by the terms of this Order. The parties, counsel for the respective parties (including legal assistants

17   and other personnel) are deemed to be bound by this Order and are not required to execute a Confidentiality

18   Agreement.

19           6.       Only counsel of record in this Lawsuit shall be permitted to disseminate Confidential

20   Material. Upon dissemination of any Confidential Material, each non-designating counsel of record in this

21   Lawsuit shall maintain a written record as to: (1) the identity of any person given Confidential Material,

22   and (2) the identity of the Confidential Material so disseminated (such as by “Bates stamp” number). Such

23   record shall be made available to the designating party upon request.

24           7.       If additional persons become parties to this Lawsuit, they shall not have access to any

25   Confidential Material until they execute and file with the Court their written agreement to be bound by the

26   terms of this Order.

27

28
     1360467v.1
               Case 2:18-cv-01387-KJD-PAL Document 12 Filed 10/29/18 Page 3 of 6




 1             8.     In the event that any question is asked at a deposition that calls for the disclosure of

 2   Confidential Material, the witness shall answer such question (unless otherwise instructed not to do so on

 3   grounds of privilege) provided that the only persons in attendance at the deposition are persons who are

 4   qualified to receive such information pursuant to this Order. Deposition testimony may be designated as

 5   confidential following the testimony having been given provided that: (1) such testimony is identified and

 6   designated on the record at the deposition, or (2) non-designating counsel is notified of the designation in

 7   writing within thirty days after receipt by the designating party of the respective deposition transcript. All

 8   deposition transcripts in their entirety shall be treated in the interim as “Confidential” pursuant to paragraph

 9   2 above. When Confidential Material is incorporated in a deposition transcript, the party designating such

10   information confidential shall make arrangements with the court reporter not to disclose any information

11   except in accordance with the terms of this Order.

12             9.     If a deponent refuses to execute a Confidentiality Agreement, disclosure of Confidential

13   Material during the deposition shall not constitute a waiver of confidentiality. Under such circumstances,

14   the witness shall sign the original deposition transcript in the presence of the court reporter and no copy of

15   the transcript or exhibits shall be given to the deponent.

16             10.    If a party wishes to attach Confidential Material to a non-dispositive motion or other filing

17   (excluding dispositive motions) with the Court, then that party will notify the designating party of its intent

18   to attach the Confidential Material to the filing in writing at least ten (10) days before filing. If the

19   designating party believes that the release of the Confidential Material is adverse to the terms of this

20   stipulation, then the non-designating party will bring a motion to seal the non-dispositive motion or other

21   filing.

22             11.    If a party wishes to attach Confidential Material to a dispositive motion, then that party

23   will notify the designating party of its intent to attach the Confidential Material to the dispositive motion,

24   in writing, at least ten (10) days before filing. The designating party shall then file a motion with the Court

25   to seal the document, setting forth a compelling reason as established by the Ninth Circuit Court of Appeals

26   in Kamakan v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

27

28
     1360467v.1
             Case 2:18-cv-01387-KJD-PAL Document 12 Filed 10/29/18 Page 4 of 6




 1           12.      If a party wishes to file any Confidential Material under seal, the party must comply with

 2   the requirements of Local Rule IA 10-5 and the Ninth Circuit Court of Appeals’ decision in Kamakan v.

 3   City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

 4           13.      If a non-designating party is subpoenaed or ordered to produce Confidential Material by

 5   another court or administrative agency, such party shall promptly notify the designating party of the pending

 6   subpoena or order and shall not produce any Confidential Material until the designating party has had

 7   reasonable time to object or otherwise take appropriate steps to protect such Confidential Material.

 8           14.      If a party believes that any Confidential Material does not contain confidential information,

 9   it may contest the applicability of this Order to such information by notifying the designating party’s

10   counsel in writing and identifying the information contested. The parties shall have thirty days after such

11   notice to meet and confer and attempt to resolve the issue. If the dispute is not resolved within such period,

12   the party seeking the protection shall have thirty days in which to make a motion for a protective order with

13   respect to contested information. The designating party asserting particular information should be treated

14   as confidential shall bear the burden of demonstrating the information is entitled to such protection.

15   Information that is subject to a dispute as to whether it is properly designated shall be treated as designated

16   in accordance with the provisions of this Order until the Court issues a ruling.

17           15.      Inadvertent failure to designate any material “Confidential” shall not constitute a waiver of

18   an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is

19   asserted within fifteen days after discovery of the inadvertent failure. At such time, arrangements shall be

20   made by the parties to designate the material “Confidential” in accordance with this Order.

21           16.      This Order shall be without prejudice to the right of any party to oppose production of any

22   information or object to its admissibility into evidence.

23           17.      When any counsel of record in this Lawsuit or any attorney who has executed a

24   Confidentiality Agreement becomes aware of any violation of this Order, or of facts constituting good cause

25   to believe that a violation of this Order may have occurred, such attorney shall report that there may have

26   been a violation of this Order to the Court and all counsel of record.

27

28
     1360467v.1
                     Case 2:18-cv-01387-KJD-PAL Document 12 Filed 10/29/18 Page 5 of 6




       1              18.    Within thirty days after the termination of this Lawsuit (whether by dismissal or final

       2    judgment), all Confidential Material (including all copies) shall be returned to counsel for the designating

       3    party. In addition, counsel returning such material shall execute an affidavit verifying that all Confidential

       4    Material produced to such counsel and any subsequently made copies are being returned in their entirety

       5    pursuant to the terms of this Order. Such a representation fully contemplates that returning counsel has:

       6    (1) contacted all persons to whom that counsel disseminated Confidential Material, and (2) confirmed that

       7    all such material has been returned to disseminating counsel.

       8              19.    After the termination of this Lawsuit, the provisions of this Order shall continue to be

Striken 9   binding and this Court shall retain jurisdiction over the parties and any other person who has access to
by the
court. 10   documents and information produced pursuant to this Order for the sole purpose of enforcement of its

      11    provisions.

      12          DATED this 29th day of October, 2018.                DATED this 29th day of October, 2018.
      13          BERSTEIN & POISSON, LLP                              WILSON, ELSER, MOSKOWITZ,
      14                                                               EDELMAN & DICKER LLP

      15
                  _/s/ Brandon C. Verde ___________                    _/s/ Mark C. Severino__________
      16          Brandon C. Verde                                     Jorge A. Ramirez
                  Nevada Bar No.: 14638                                Nevada Bar No.: 6787
      17          700 South Jones Boulevard                            Mark C. Severino
      18          Las Vegas, NV 89107                                  Nevada Bar No. 14117
                  Attorneys for Plaintiff                              300 South 4th Street, 11th Floor
      19                                                               Las Vegas, NV 89101
                                                                       Attorneys for Defendants
      20

      21
            ///
      22
            ///
      23
            ///
      24
            ///
      25
            ///
      26
            ///
      27

      28
            1360467v.1
            Case 2:18-cv-01387-KJD-PAL Document 12 Filed 10/29/18 Page 6 of 6




 1                                                          CASE NO.: 2:18-cv-01387-KJD-PAL
 2                                               ORDER
 3           For good cause shown, IT IS HEREBY ORDERED that the parties shall comply with the
 4   terms of the Confidentiality and Protective Order.
 5           IT IS SO ORDERED.
 6                          November 2 2018.
             DATED: _____________________,
 7
                                                  _________________________________________
 8                                                MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     1360467v.1
